Citation Nr: 0424342	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric 
disorder to include major depression.  

3.  Entitlement to service connection for a functional 
pulmonary systolic murmur.  

4.  Entitlement to service connection for hand tremors.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1967 and from December 1976 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The claim was later transferred to the Houston, 
Texas, RO.  

In June 2003 the Board remanded the claims for additional 
evidentiary development pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is before the Board 
once again.  


FINDINGS OF FACT

1.  Chronic hypertension was not shown during service, nor 
with the presumptive one year period thereafter; the 
probative, competent evidence of record does not link the 
veteran's currently diagnosed hypertension to service.  

2.  A chronic acquired psychiatric disorder to include major 
depression was not shown prior to service, during service, 
nor within the presumptive one-year period thereafter; the 
probative, competent evidence of record does not link the 
veteran's currently diagnosed depression to service.  

3.  There is no competent medical evidence of record of a 
current disorder associated with pulmonary systolic heart 
murmur.  

4.  There is no competent medical evidence of record of a 
current disorder associated with hand tremors.  



CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).  

2.  A chronic psychiatric disorder to include major 
depression was not incurred in or aggravated by service, and 
major depression may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).  

3.  The preservice pulmonary systolic murmur was not 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).  

4.  A disability associated with hand tremors was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, here the RO initially denied the claim on 
appeal in March 1999, prior to the enactment of the VCAA.  
Nevertheless, the veteran was provided VCAA notice in June 
2003.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error.  After the Board's June 2003 remand, the 
veteran was provided notice of VCAA in a June 2003 letter.  
Then, his claim was subsequently readjudicated based upon all 
the evidence of record.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA satisfied this duty by means of a June 2003 letter and a 
May 2004 supplemental statement of the case (SSOC), as well 
as by the discussions in the March 1999 rating decision, the 
July 1999 statement of the case (SOC), the May and July 2001 
SOCs and June 2003 remand.  By means of these documents, the 
veteran was told of the requirements to establish service 
connection, the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help by getting that evidence.  

The RO notified appellant of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted under 
the applicable laws and regulations based on the evidence 
provided.  

It is clear from a review of the claims folder that the 
veteran and his representative are fully aware of the 
evidence and information necessary to substantiate his claim 
for service connection.  The duty to notify appellant has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Numerous examinations were conducted in recent years and an 
opinion was obtained from a specialist in December 2003 as to 
the veteran's hypertension.  Reports of these examinations 
are in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension or major depression to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Aggravation of Preexisting Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  

Hypertension

A review of the service medical records shows no evidence of 
treatment for or diagnosis of hypertension during the 
veteran's first period of service from 1963 to 1967.  Upon 
enlistment examination when reentering active service in 
December 1976, his initial blood pressure reading was 
160/100.  Subsequent readings on the same day showed blood 
pressure readings of 155/96, 148/78, 150/80, and 146/78.  
There was no finding or diagnosis of hypertension and the 
veteran was found fit for duty.  No additional elevated blood 
pressure readings were shown throughout the remainder of 
service and hypertension was not diagnosed.  Upon separation 
examination in June 1977, approximately 7 months later, the 
veteran's blood pressure was listed as 120/80.  

Postservice private and VA medical records dated from 1989 to 
2002 are of record.  These documents first show a diagnosis 
of hypertension in 1989 when the veteran was treated for 
heart disease.  At the time the veteran gave a medical 
history that included continuous chest pain since a previous 
myocardial infarction in 1985.  It was also noted that he 
underwent cardiac catheterization with angiography and 
angioplasty in 1985.  The discharge summary reports that the 
veteran had chosen to completely deny his heart disease and a 
long history of presumed essential hypertension which he had 
refused to treat.  

Private records also show that the veteran suffered a 
cerebral vascular accidents (CVAs) in 1993 and 1996.  When 
hospitalized in 1993, it was noted that the veteran had a 
history of hypertension since 1985.  

In a September 1999 statement, J. N. B., M.D., stated that he 
first evaluated the veteran in 1996.  He noted that a review 
of record supplied by the veteran showed systemic 
hypertension was first detected in December 1976.  It was 
this physician's opinion that with no follow-up in service, 
it was more likely than not that the veteran's hypertension 
was unduly aggravated during service.  

In another September 1999 statement, W. C. T., M.D., stated 
that hypertension was first noted in December 1976 as 
evidenced by reevaluation of the veteran's blood pressure 
readings.  With the reevaluation of the blood pressure as 
shown, the medical care practitioners assumed the 
responsibility to evaluate the veteran's medical status.  

In a February 2000 statement, I.S., M.D., reported that 
hypertension was documented in the veteran's service medical 
records.  Dr. I.S. stated that unaddressed hypertension could 
lead to heart failure.  In an undated statement P. A. O., 
M.D., reported that hypertension documented in December 1976 
was an early indication of possible medical problems which 
could, and did, develop later.  

The record reflects that the veteran was hospitalized in June 
and July 2000 for congestive heart failure.  

Upon VA consultative examination in September 2000, the 
examiner noted that his review did not include review of the 
1976 medical record.  The examiner was unable to determine 
whether the veteran had hypertension prior to joining the 
service or whether he was appropriately followed during 
service and whether he had uncontrolled blood pressure or 
not.  

On VA reexamination in February 2001, the examiner reviewed 
the claims folder, including the veteran's service medical 
records.  The veteran gave a medical history that included 
diagnosis of hypertension at time of enlistment in 1976 but 
indicated that he was not treated.  He said that he was 
discharged in 1977 without any instruction on his 
hypertension or medication.  According to the veteran, he was 
unaware of his blood pressure until 1985He did not seek any 
medication or advice until he had an acute myocardial 
infarction in 1985.  He underwent cardiac catheterization, 
angiography, and angioplasty thereafter.  He experienced 
additional chest pains in 1989 and was found to be in 
auricular fibrillation with testing that showed he had 
inferior lateral ischemia.  The examiner noted that the 
veteran's history included two CVAs and additional 
hospitalizations for congestive heart failure.  

The examiner also noted that the veteran said that he was 
unaware of his blood pressure until 1985 when he had the 
myocardial infarction and had been on hypertension 
medications since that time.  It was noted that the veteran 
had developed coronary artery disease with ischemic 
cardiomyopathy with auricular fibrillation progressing to CVA 
secondary to his auricular fibrillation.  The examiner was 
unable to specifically pinpoint the origin of the veteran's 
hypertension except for the entrance exam report dated in 
1976.  At that time, the veteran's systolic blood pressure 
readings were over 140 and two of the diastolic readings were 
over 90.  Therefore, the examiner assumed that this was the 
inception of hypertension, but there was no evidence of 
aggravation of this condition during service.  

In December 2002 opinion from the Associate Chief of 
Staff/Ambulatory Care Services at a VA facility, the VA 
physician noted that the claims file was completely reviewed.  
The VA physician stated that a review of the records showed 
elevated blood pressure readings at reenlistment in December 
1976 of 160/100 and 155/96, but that there were no further 
episodes of documented high blood pressure while the veteran 
was on active duty.  

It was noted that the veteran had presumably suffered a 
myocardial infarction in 1985 followed by cardiac 
catheterization and angioplasty in 1989.  The VA physician 
noted that blood pressure readings in the late 1980s and 
1990s did not reflect significant hypertension as evidenced 
by blood pressure readings during a sleep study in 1989 and 
at cardiac catheterization in 1989, as well as at the time of 
hospital admission in 1993.  When admitted to the hospital in 
1993, a history of hypertension since 1985 was indicated.  

The VA physician concluded that although there was 
documentation of an elevated blood pressure in 1976 at the 
time of veteran's reenlistment, there was no further 
documentation of elevated blood pressure during his time in 
service.  Further, he concluded there was no documentation of 
significant episodes of uncontrolled hypertension in the 
records.  The VA physician stated that one cardiologist noted 
the same in discussing the concentric left ventricular 
hypertrophy noted on echocardiogram by stating that the 
veteran probably suffered from a form of familial 
hypertrophic cardiomyopathy as uncontrolled hypertension did 
not appear to be operant in this case.  The VA physician 
further stated that a diagnosis of hypertension is not made 
based on a single visit with elevation of blood pressure 
readings, but on multiple visits and readings.  He provided 
excerpts from medical treatises in support of this assertion.  

The VA physician opined that that there was no evidence that 
the veteran had hypertension based on the isolated findings 
of elevated blood pressure on one day in December 1976.  He 
stated that while there was evidence to suggest the veteran 
had hypertension after his military service, there simply was 
no medical evidence to support the diagnosis of hypertension 
in service as there were no further elevated readings and the 
reading at discharge was normal.  The VA physician stated 
that the findings of significantly elevated blood pressure 
readings were noted long after his time in service.  

The VA physician also addressed the other physicians' 
statements of record.  He opined that they were conjectural 
and speculative in nature.  Specifically, he stated that

[w]ith the absence of documented 
hypertension it is purely speculative to 
suggest that long-standing hypertension 
is the cause of [the veteran's] heart 
problems.  This conjecture is quite 
simplistic and excludes the other risk 
factors of obesity, sleep apnea, possible 
hyperlipidemia and the overwhelming 
family history that this patient had and 
which, in combination, is far more likely 
to be at the root of his cardiac 
problems.  

While the veteran contends that service connection is 
warranted for hypertension, the competent medical evidence 
does not support his claim.  Although the service medical 
records reflect that the veteran was noted to have slightly 
elevated blood pressure readings at time of reenlistment in 
1976, hypertension was not diagnosed and there is no evidence 
of additional problems until many years after service in 
1989.    

As noted above, in December 2002, a VA physician, the 
Associate Chief of Staff/Ambulatory Care Services at a VA 
facility, opined that isolated readings of high blood 
pressure do not call for a diagnosis of chronic hypertension 
and in this case, hypertension was not adequately 
demonstrated until years after service.  In contrast, the 
record contains several private physicians' opinions that the 
veteran's preexisting hypertension was aggravated during 
military service and led to the development of his heart 
condition.  

In this regard, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

After full review, the Board has accorded great evidentiary 
weight to the opinion of the VA physician who reviewed the 
record in December 2002 and concluded that the isolated blood 
pressure readings on reenlistment in 1976 do not represent 
chronic hypertension.  The Board finds this opinion to be the 
most credible as it is supported by medical treatises 
defining hypertension as well as the evidence of record in 
that no additional elevated blood pressure readings were 
indicated in service and in fact, not until many years after 
service when the veteran suffered a myocardial infarction and 
was subsequently placed on hypertension medications.  
Furthermore, the VA physician, after reviewing the other 
opinions, determined that it would be speculative to assume 
that hypertension was present at time of reenlistment based 
on isolated readings of high blood pressure on one occasion 
in 1976.    

The Board reviewed the private medical opinions, but does not 
find them convincing.  These opinions indicate that the blood 
pressure readings all taken within hours of each other on one 
day at the enlistment examination are reflective of a 
diagnosis of hypertension.  In contrast, the VA physician 
provided medical treatises indicating that a diagnosis of 
hypertension is based on more than one elevated blood 
pressure over a period of several days.  Moreover, the 
remaining service medical records show no elevated blood 
pressure readings or findings of hypertension.  Even if it is 
assumed that hypertension was present when the veteran 
reenlisted in 1976, at  the veteran's separation examination 
in June 1977, approximately 7 months after enlistment, the 
veteran's blood pressure reading was 120/80.   Thus, there is 
no evidence of increase in severity or aggravation.  
Furthermore, although some of the private physicians indicate 
that the veteran's heart problems possibly developed from 
hypertension; there is no medical evidence of record that the 
veteran complained of or was diagnosed with elevated blood 
pressure readings or hypertension until 1989, more than 12 
years after service.  In fact, the veteran stated that he was 
not treated for hypertension until 1985, more than 9 years 
after service.  Moreover, as pointed out by the VA physician 
in 2002, a physician who conducted one cardiac study noted 
that the veteran's problem was also based on family history.  
Furthermore, although the private physicians stated that it 
is possible that untreated hypertension can cause heart 
failure, there is no medical support provided and the 
physicians only speculated that this is what occurred in the 
veteran's case.  None of the private physicians indicated 
that they treated the veteran prior to the late 1996, several 
years following the veteran's initial diagnosis of 
hypertension.

As to the excerpts of medical treatises or magazine articles 
the veteran has submitted in support of his claim, it is 
noted that these submissions are very general in nature and 
do not address the specific facts of the veteran's claim 
before the Board.  As this generic medical journal or 
treatise evidence does not specifically state an opinion as 
to the relationship between the veteran's current symptoms 
and inservice head injury, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Thus, the Board finds that the preponderance of the evidence 
does not support a finding that the veteran's hypertension 
was incurred in or aggravated during service. 

Next, the Board notes that in order to be entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d), a 
veteran must have been diagnosed with a presumptive disease 
within a year after separation from service.  As noted above, 
hypertension was first diagnosed more than 12 years after 
service.  Therefore, presumptive service connection for 
hypertension under 38 C.F.R. § 3.309 is not warranted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2003).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

Psychiatric Disorder

Service medical records dated in 1963 show that the veteran 
was referred for psychiatric evaluation after he reported a 
history of depression on his report of medical history 
completed in connection with his initial enlistment.  
However, under further questioning the veteran admitted that 
he simply felt depressed over this parent's divorce and 
stayed out of school a few times.  He did not report that he 
had ever been actually diagnosed with depression or any other 
psychiatric condition.  The service medical records are 
negative for treatment for, or diagnosis of, any psychiatric 
disorder.  

As a result of the evidence summarized above as to this 
issue, the veteran is presumed to have been in sound 
condition at the time of service entrance, and the 
presumption of soundness applies.  Therefore, the initial 
question is whether the presumption of soundness is rebutted 
by evidence which clearly and unmistakably demonstrates that 
the veteran's major depression preexisted active service and 
that it was aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  The Board finds that since no psychiatric condition 
was diagnosed at time of service entrance or found to 
preexist service during the veteran's service, it cannot be 
said that his depression preexisted his entry into the 
military service.  Thus, the Board finds that the presumption 
of soundness is not rebutted by the evidence.  

The next question is whether service connection is warranted 
for a psychiatric disorder on a direct basis.  As noted 
above, service medical records show no diagnosis of a 
psychiatric disorder during service.

Post service records reflect that in October 2000,  a VA 
social worker indicated that the veteran had recently taken 
an anger management course as part of his continuing 
education credits as a nurse and now understood that his 
depression was about internalizing anger.  His mood was 
described as dysthymic, his memory and judgment were intact, 
his affect was appropriate, and his thoughts were logical and 
coherent.  The diagnostic impression was major depression, 
recurrent.  He had strong support from his partner.  These 
records contain no medical opinion relating the veteran's 
depression to events in service.  

While it is claimed that the veteran has a psychiatric 
disorder of service origin, the medical record simply does 
not support this contention.  No chronic psychiatric disorder 
was noted during service or until many years later in 2000.  

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
there is no evidence that the veteran is qualified to render 
a medical opinion as to the cause of his depression.  At no 
time in the record are psychiatric complaints associated with 
any incident of service.  Therefore, service connection is 
denied as no chronic acquired psychiatric disorder was noted 
during service or until many years thereafter.  

For these reasons, the Board finds that a psychiatric 
disorder is not shown during active service and there is no 
probative evidence linking a psychiatric disorder to active 
service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  

Functional Pulmonary Systolic Murmur

The service medical records show that functional pulmonary 
systolic murmur was noted upon service entrance in November 
1963.  The condition was not considered disabling and no 
additional findings were documented during the veteran's 
periods of military service.  The condition was not noted at 
all during the veteran's second period of service.    

In this regard the Board notes that the veteran did not 
receive any treatment for his murmur during service.  As 
indicated above, many years after service, in 1985, he had an 
infarction resulting in heart surgery and continued treatment 
for congestive heart failure in recent years.  There is 
nothing in the record, however, to include an opinion 
provided by private or VA physicians, that the heart murmur 
had any thing to do with his post service heart problems.  
Thus, the record does not show that the veteran has ever 
received a competent medical diagnosis of a disability 
associated with the murmur, which was noted only in 1963.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.CA.. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current disability associated with a heart murmur, the 
claims must be denied.

Even if the veteran does have a murmur, there is still no 
competent medical evidence which causally relates these 
findings to service, to include as secondary to a service-
connected disability.  No problems associated with the murmur 
have ever been reported.  Inasmuch as the evidence on file 
does not tend to show that the veteran has current disability 
associated with a heart murmur which may be associated with 
service, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 
(1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a heart murmur, and the claim must be denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).

Hand Tremors

The veteran gave a history of mild hand tremors at time of 
enlistment in 1963.  However, service medical records do not 
contain any complaints, findings, or diagnosis of any 
underlying pathology associated with the hand tremor during 
service or at discharge.  Moreover, the record does not 
contain any medical evidence of any diagnosis of any 
underlying pathology associated with the hand tremor.  

As noted above, Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of a current condition 
associated with hand tremors, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hand tremors, and the claim must be denied.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a psychiatric disorder 
to include depression is denied.  

Entitlement to service connection for a functional pulmonary 
systolic murmur is denied.  

Entitlement to service connection for hand tremors is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



